Exhibit 10.2

AMENDMENT NO. 8 TO

EMPLOYMENT AGREEMENT

FOR KEITH JACKSON

WHEREAS, ON Semiconductor Corporation (“Company”) and Keith Jackson
(“Executive”) entered into an Employment Agreement dated as of November 10, 2002
and as previously amended (“Agreement”);

WHEREAS, all defined terms used herein shall have the meanings set forth in the
Agreement unless specifically defined herein;

WHEREAS, as of February 23, 2010 the Compensation Committee (“Committee”) of the
Board of Directors of ON Semiconductor Corporation considered and approved an
increase, effective January 1, 2010, of the maximum target bonus percentage for
the Executive from 125% to 130% of his Base Salary during the applicable
Performance Cycle under a bonus Program established and approved by the
Committee and/or Board; and

WHEREAS, the Company and the Executive now wish to amend the Agreement to
reflect the increase to the maximum target bonus percentage to 130% consistent
with the Committee’s approvals and make certain related conforming changes to
the Agreement.

NOW, THEREFORE, for mutual consideration the receipt of which is hereby
acknowledged, the Agreement is hereby amended as follows:

1. Effective January 1, 2010, Section 2(b) of the Agreement related to
“Compensation” is hereby amended by replacing such section in its entirety with
the following:

“(b) In addition to the Base Salary, during the Employment Period, the Executive
shall be eligible to participate in the bonus program established and approved
by the Board and/or its Compensation Committee (both or either herein may be
referred to as the “Board”) (the “Program”) and, pursuant to the Program, the
Executive may earn a bonus (the “Bonus”) on an annual or other performance
period basis (a “Performance Cycle”) up to a maximum target of 130% of Base
Salary paid during the applicable Performance Cycle or an additional amount as
approved by the Board under the Program and in each case based on certain
performance criteria; provided that the Executive is actively employed by the
Company on the date the Bonuses are paid under the Program, except as and if
provided in Section 5(a) herein. The Bonus may be paid annually or more
frequently depending upon the Performance Cycle, as determined by the Board and
pursuant to the Program. The Bonus will be specified by the Board, and the Bonus
will be reviewed at least annually by the Board.”

 

1



--------------------------------------------------------------------------------

2. Except as otherwise specifically provided in this Amendment, all terms and
conditions of the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Executive and the Company have executed this Amendment
as of the 24 day of March, 2010.

 

EXECUTIVE:     Keith Jackson, in his individual capacity       By:  

/s/ KEITH JACKSON

      Name:   Keith Jackson       Title:   Chief Executive Officer and President
CORPORATION:     ON Semiconductor Corporation       By:  

/s/ COLLEEN MCKEOWN

      Name:   Colleen McKeown       Title:   Senior Vice President of Human
Resources

 

2